Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-27 are pending. 
Claims 1-27 are rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 9-10, 13-19, 22-23, 26-27 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Number 2014/0270436 attributed to Dascal et al. (hereafter referred to as Dascal) and U.S. Patent Number 9,349,178 attributed to Itu et al. (hereafter referred to as Itu) and U.S. Patent Application Number 2012/0172700 attributed to Krishnan et al. (hereafter referred to as Krishnan).		
For claim 1: Dascal discloses an imaging device comprising: one or more processors that operate to: display an image for each of multiple imaging modalities on a display [0064, 0083]; receive an input request interaction [0086, 0112, 0132, 0146, 0148], performed on or performed using the display with one or more of the displayed images where at least the display of the one or more images is changed during the interaction [0086, 0112, 0132, 0146, 0148], 
and/or receiving an input request during an interaction performed on or using the display, with one or more moveable control bars or tools displayed on or in the one or more of the displayed images where the one or more moveable control bars or tools are moved during the interaction to receive the request, the input request operating to change the one or more of the displayed images of at least one of the multiple imaging modalities; 
Dascal does not expressively elaborated on receiving an input request during a movement of an interaction.
Itu discloses receiving an input request during a movement of an interaction [column 20, line 24-26; column 19, line 46-47].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dascal and Itu before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Itu into Dascal to get the benefit of a user-friendly user interface; in addition, one of ordinary skill would do so to allow changes interactively [Itu: column 25, line 37-41]. 
Dascal in view of Itu discloses synchronously update each displayed image for each of the multiple imaging modalities based on the received input request such that data is changed in each of the displays for each of the multiple imaging modalities based on the received input request wherein the one or more processors further operate to at least: (i) in a case where the input request is received, during the movement of the interaction with a displayed image for one imaging modality of the multiple imaging modalities [Dascal: 0086: all images get synchronized as the input changes caused an update of the images; 0009: the frames of angiography data are grabbed in a synchronized manner with the OCT image data frames obtained because of pullback], 
and/or in a case where the input request is received during the movement of the interaction with one or more moveable control bars or tools displayed on or in the displayed image for the one imaging modality of the multiple imaging modalities, perform the-2-Supplemental Amendment/Response for Application No.: 16/401,390 Attorney Docket: 2900-23719-non-provsynchronous update for the other displayed image(s) for each of the multiple imaging modalities;
Dascal discloses disclosed input requests and synchronization of more than one image modalities [0086: all images get synchronized as the input changes causing an update of the images; 0009: the frames of angiography data are grabbed in a synchronized manner with the OCT image data frames obtained because of pullback].
Itu discloses input request is received during the movement of the interaction and also more than one imaging modalities [column 20, line 24-26; column 19, line 46-47; column 24, line 49-55].
Dascal, Itu do not expressively detail into a second case where the input request is received during the movement of the interaction with a displayed image for another imaging modality of the multiple imaging modalities, and/or in a case where the input request is received during the interaction with one or more moveable control bars or tools displayed on or in the displayed image for the another imaging modality of the multiple imaging modalities, perform the synchronous update for the other displayed image(s) for each of the multiple imaging modalities, where the one imaging modality is different from the another imaging modality.
Dascal in view of Itu and Krishnan discloses a second case where the input request is received during the movement of the interaction with a displayed image for another imaging modality of the multiple imaging modalities [Krishnan: 0065, figure 7b], and/or in a case where the input request is received during the interaction with one or more moveable control bars or tools displayed on or in the displayed image for the another imaging modality of the multiple imaging modalities, perform the synchronous update for the other displayed image(s) for each of the multiple imaging modalities, where the one imaging modality is different from the another imaging modality.
It would have been obvious to one of ordinary skill in the art, having the teachings of Dascal and Itu and Krishnan before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Krishnan into Dascal and Itu; one of ordinary skill would do so to expressively accommodate input request for another modality which would provide another way of viewing. One of ordinary skill would do so since Krishnan elaborated on Dascal who already has disclosed input requests and synchronization of more than one image modalities.
For claim 2: The imaging device of claim 1, wherein one or more of the following: (i) the one or more processors further operate to update all of the multiple imaging modalities based on a specific moment in time based on when the input request is received or based on when the input request is selected or entered by a user [Dascal: 0094, the data collection system 40 and the angiography system 20 have a shared clock or other timing signals configured to synchronize angiography video frame time stamps and OCT image frame time stamps]; (ii) the one or more processors further operate to display a control bar or tool of the one or more control bars or tools on or in at least a first imaging modality of the multiple imaging modalities, and to detect the input request based on a change performed to the control bar or tool; (iii) the one or more processors further operate to display the one or more control bars or tools such that each control bar or tool of the one or more control bars or tools is displayed on or in an image for a respective imaging modality of the multiple imaging-3-Supplemental Amendment/Response for Application No.: 16/401,390 Attorney Docket: 2900-23719-non-provmodalities and/or such that all displayed images for the multiple imaging modalities include a control bar or tool displayed on or in each respective displayed image of the displayed images, and to detect the input request based on a change performed to one of the control bars or tools; (iv) the one or more processors further operate to one or more of: detect stent expansion or underexpansion, detect stent apposition or malapposition, perform co- registration of two or more imaging modalities of the multiple imaging modalities, perform imaging using at least one of the multiple imaging modalities, display a notification regarding the detected stent expansion or underexpansion, and display a notification regarding the detected stent apposition or malapposition; (v) the one or more processors further operate at least one control bar or tool of the one or more control bars or tools to move bi-directionally based on the input request; (vi) the one or more processors further operate at least one control bar or tool of the one or more control bars or tools to move bi-directionally based on the input request such that the bi-directional movement of the control bar or tool, or the one or more control bars or tools, is rotational, horizontal, vertical, parallel, or perpendicular to the control bar or tool or to the one or more control bars or tools, or along the control bar or tool or the one or more control bars or tools; and/or (vii) the one or more processors further operate to perform the synchronous update such that the input request operates to change two-dimensional (2D) and three- dimensional (3D) aspects or features in one or more images of the multiple imaging modalities.
For claim 3: The imaging device of claim 2, wherein one or more of the following: (i) the multiple imaging modalities include two or more of the following modalities: an imaging modality for a tomography image, an imaging modality for an Optical Coherence Tomography (OCT) image, an imaging modality for a near-infrared fluorescence (NIRF) image, an imaging modality for a near-infrared auto-fluorescence (NIRAF) image, a near-infrared fluorescence (NIRF) imaging modality in a carpet view, a near-infrared auto-fluorescence (NIRAF) imaging modality in a carpet view, an imaging modality for a three-dimensional (3D) rendering, an imaging modality for a 3D rendering of a vessel, an imaging modality for a 3D rendering of a vessel in a half-pipe view or display, an imaging modality for a lumen profile, an imaging modality for a lumen diameter display, an imaging modality for a longitudinal view, and an imaging modality for an angiography view [Dascal: 0007]; (ii) the display device displays the images of the multiple imaging modalities as one or more of the following: a tomography image of a lumen, an Optical Coherence Tomography (OCT) image of a lumen, a near-infrared auto-fluorescence (NIRAF) image of a lumen, a near-infrared auto-fluorescence (NIRAF) image of a lumen in a carpet view, a near-infrared fluorescence (NIRF) image of a lumen, a near-infrared fluorescence (NIRF) image of a lumen in a carpet view, a three-dimensional (3D) rendering of a lumen, a 3D rendering of a vessel, a 3D rendering of a vessel in a half- pipe view, a lumen profile view, a lumen diameter view, a longitudinal cross-sectional view of a lumen, and an angiography view of a lumen; -5-Supplemental Amendment/Response for Application No.: 16/401,390 Attorney Docket: 2900-23719-non-prov (iii) the multiple imaging modalities include three or more of the following modalities: an imaging modality for a tomography image, an Optical Coherence Tomography (OCT) image modality, a near-infrared fluorescence (NIRF) image modality, a near-infrared auto-fluorescence (NIRAF) imaging modality, a near-infrared fluorescence (NIRF) imaging modality in a carpet view, a near-infrared auto- fluorescence (NIRAF) imaging modality in a carpet view, an imaging modality for a three-dimensional (3D) rendering, an imaging modality for a 3D rendering of a vessel, an imaging modality for a 3D rendering of a vessel in a half-pipe view or display, an imaging modality for a lumen profile, an imaging modality for a lumen diameter display, an imaging modality for a longitudinal view, and an imaging modality for an angiography view; and/or (iv) the multiple imaging modalities include four or more of the following modalities: an imaging modality for a tomography image, an Optical Coherence Tomography (OCT) image modality, a near-infrared fluorescence (NIRF) image modality, a near-infrared auto-fluorescence (NIRAF) imaging modality, a near-infrared fluorescence (NIRF) imaging modality in a carpet view, a near-infrared auto- fluorescence (NIRAF) imaging modality in a carpet view, an imaging modality for a three-dimensional (3D) rendering, an imaging modality for a 3D rendering of a vessel, an imaging modality for a 3D rendering of a vessel in a half-pipe view or display, an imaging modality for a lumen profile, an imaging modality for a lumen diameter display, an imaging modality for a longitudinal view, and an imaging modality for an angiography view.
For claim 4: The imaging device of claim 3, wherein: a first imaging modality of the multiple imaging modalities is the OCT imaging modality configured to output the tomography image of a lumen or the OCT image of a lumen [Dascal: 0007, 0083]; and at least a second imaging modality of the multiple imaging modalities is one or more of the following: a near-infrared fluorescence (NIRF) image modality, a near-infrared auto-fluorescence (NIRAF) imaging modality, a near-infrared fluorescence (NIRF) imaging modality in a carpet view, a near-infrared auto-fluorescence -5-Amendment/Response for Application No.: 16/401,390 Attorney Docket: 2900-23719-non-prov (NIRAF) imaging modality in a carpet view, an imaging modality for a three-dimensional (3D) rendering, an imaging modality for a 3D rendering of a vessel, an imaging modality for a 3D rendering of a vessel in a half-pipe view or display, an imaging modality for a lumen profile, an imaging modality for a lumen diameter display, an imaging modality for a longitudinal view, an imaging modality for an anatomical view, and an imaging modality for an angiography view [Dascal: 0007].  
For claim 5: The imaging device of claim 3, wherein one or more of the following: (i) a first imaging modality of the multiple imaging modalities shows an OCT image and NIRF and/or NIRAF data, the NIRF and/or NIRAF data displayed in a full circle around an outer edge of the OCT image; and and/or (ii) at least a second imaging modality, which is at least one of the multiple imaging modalities other than a first imaging modality of the multiple imaging modalities shows or is a cross-sectional, longitudinal view and/or a-the three-dimensional rendering [Dascal: 0170: A per frame correction can be applied to re-space the L-mode view in a given user interface. This can also be applied to 3D OCT renderings, which would provide a more accurate visual representation of the vessel].  
For claim 6: The imaging device of claim 5, wherein one or more of the following: (i) a first control bar or tool displayed in or with an image of the first imaging modality is a rotational, circular or semi-circular, and/or rotatable control bar or tool with two handle bars defining endpoints that bound the color extremes of the NIRF and/or NIRAF data and/or defining a cut or area of the image displayed by the first imaging modality, the cut or area is to be depicted in the at least the second imaging -6-Amendment/Response for Application No.: 16/401,390 Attorney Docket: 2900-23719-non-prov modality, and the first control bar or tool operates to be moved bi-directionally in a circular rotation according to the input request; (ii) the first control bar or tool is displayed such that the first control bar or tool is angled at a predetermined or set angle with respect to the image of the first imaging modality; (iii) a first control bar or tool is displayed such that the first control bar or tool is angled at one of -45 degrees, 45 degrees, -50 degrees, 50 degrees, -55 degrees, 55 degrees, 40 degrees, -40 degrees, or the predetermined or set angle with respect to an image of the first imaging modality; (iv) the one or more processors further operate to display an image of the first imaging modality with or without a control bar or tool [Dascal: Figure 3B shows imaging modality with the control bars B1, B2, B3, figure 3A shows without the control bars B1, B2, B3] and/or (v) the one or more control bars or tools operate to one or more of the following: define a dimension of one or more of the displayed images, define a range of data shown in one or more of the displayed images, and/or correspond to data in a profile shown in one or more of the displayed images.  
For claim 9: The imaging device of claim 5, wherein one or more of the following: (i) a fourth imaging modality of the multiple imaging modalities shows an image of an anatomical view or an angiography view [Dascal: 0009, 0087]; (ii) NIRF and/or NIRAF data is displayed along a vessel shown in the anatomical view or an angiography view of the fourth imaging modality; and/or (iii) a fourth control bar or tool of the one or more control bars or tools is displayed on the anatomical view or the angiography view matching a corresponding area designated by a first control bar or tool in or on the at least first imaging modality, the fourth control bar or tool appearing horizontally along the vessel, wherein the fourth control bar or tool is synchronized with, interacts with, or corresponds to, the first control bar or tool.  
For claim 10: The imaging device of claim 5, wherein a second imaging modality is a lumen diameter or a lumen profile displayed with the tomography image or the OCT image [Dascal: 0084, 0164].
For claim 13: Dascal does not disclose the imaging device of claim 1, further comprising a touch screen, wherein the one or more processors further operate to one or more of the following: detect a selected region of interest, via an input received through or with the touch screen; detect a single press/touch and drag with a finger or tool of a user over an area of the touch screen to move a semi-circle of the at least one imaging modality view or image or to move the at least one imaging modality view or image, and calculate and update a new orientation/position of 522900-23719-non-prov the at least one imaging modality view or image based upon a release of the single press/touch by the finger or tool of the user; detect two simultaneous touch points made on the at least one imaging modality view or image and redraw the image of the at least one imaging modality such that a control bar or tool having two handles defines the redrawn image where both of the two handles align near or on an arc of the redrawn image based on the two touch points, and calculate and update the new orientation/position of the at least one imaging modality image or view based upon a release of the two touch points; and/or detect two simultaneous touch points, made by fingers or tools of the user, made on the at least one imaging modality showing a tomographic image or an Optical Coherence Tomography (OCT) image, where the fingers or the tools are held in place, and the two touch points are swept around the tomographic image or the OCT image in a circular motion that moves a rotational control bar displayed on the at least one imaging modality, and calculate and update the new orientation/position of the at least one imaging modality image or view based upon a release of the two touch points.
Dascal discloses a region of interest [0070]. Dascal does not expressively mention touch screen. Both Krishnan and Itu disclose touch screen [Itu: column 26, line 8-12; Krishnan: 0035].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dascal and Itu and Krishnan before him/her, before the effective filing date of the claimed invention to incorporate a touch screen as disclosed by Itu and/or Krishnan into Dascal since touch screens are easy to use and widely known.
Claims 14-19, 22-23, 26 are rejected using the same rationale as claims 1-6, 9-10, 13 respectively.
Claim 27 is rejected using the same rationale as claim 1.
Claims 7, 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Dascal and Itu and Krishnan and U.S. Patent Application Publication Number 2017/0209049 attributed to WANG et al. (hereafter referred to as WANG). 
For claim 7: Neither Dascal nor Itu or Krishnan discloses the imaging device of claim 5, wherein one or more of the following: (i) a first control bar or tool configured to be displayed in or with an image of the first imaging modality is a rotatable control bar or tool with two handle bars, the two handle bars designating an area of the image of the first imaging modality to be displayed in the at least one of the multiple imaging modalities other than the first imaging modality; (ii) at least the second imaging modality of the multiple imaging modalities shows NIRF and/or NIRAF data displayed in a carpet view; (iii) a second control bar or tool of the one or more control bars or tools is displayed on half of the carpet view matching a corresponding area designated by the a -7-Amendment/Response for Application No.: 16/401,390 Attorney Docket: 2900-23719-non-provfirst control bar or tool in or on an image of the at least first imaging modality, the second control bar or tool having two handles and operating to be moved bi- directionally, the bi-directional movement being one of rotational, horizontal, vertical, parallel or perpendicular to the one or more control bars or tools, or along the one or more control bars or tools, wherein the second control bar or tool is synchronized with, interacts with, or corresponds to, the first control bar or tool; (iv) a NIRF and/or NIRAF signal gauge is displayed with the second imaging modality to highlight a NIRF and/or NIRAF signal intensity; and/or (v) the NIRF and/or NIRAF signal gauge highlights a maximum NIRF and/or NIRAF signal intensity using an arrow. 
Dascal discloses carpet view [panel 165 of figure 3B]. Neither Dascal nor Itu or Krishnan discloses wherein at least the second imaging modality of the multiple imaging modalities shows NIRF and/or NIRAF data displayed in a carpet view. WANG discloses NIRAF data [0012]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Dascal and Itu and Krishnan and WANG before him/her, before the effective filing date of the claimed invention to incorporate NIRAF data as disclosed by WANG into Dascal and Itu and Krishnan because NIRAF data can be analyzed by intensity and can be combined with OCT data of Dascal [WANG: 0012].
Claim 20 is rejected using the same rationale as claim 7. 
Claims 8, 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Dascal and Itu and Krishnan and U.S. Patent Application Publication Number 2010/0106240 attributed to Duggal et al. (hereafter referred to as Duggal). 
 For claim 8: Neither Dascal nor Itu or Krishnan discloses the imaging device of claim 5, wherein one or more of the following: (i) a third imaging modality of the multiple imaging modalities shows a three-dimensional, (3D) half pipe vessel; (ii) the NIRAF data is displayed on an inner wall of the third imaging modality; and/or (iii) a third control bar or tool of the one or more control bars or tools is displayed on the 3D half pipe vessel matching a corresponding area designated by a first control bar or tool in or on the at least first imaging modality, the third control bar or tool having two handles and operating to be moved bi-directionally, the bi-directional movement being one of rotational, 502900-23719-non-provhorizontal, vertical, parallel or perpendicular to the one or more control bar or tools, or along the one or more control bars or tools, wherein the third control bar or tool is synchronized with, interacts with, or corresponds to, the first control bar or tool.  
Both Dascal and Krishnan disclose 3D rendering [Dascal: 0170; Krishnan: 0072]. Neither expressively mentions half pipe vessel view. Duggal discloses half pipe vessel view [figure 0095, figure 17a-b, figure 18]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Dascal and Itu and Krishnan and Duggal before him/her, before the effective filing date of the claimed invention to incorporate half pipe vessel view as disclosed by Duggal into Dascal and Itu and Krishnan to help the medical personnel because it would provide another way of viewing.
Claim 21 is rejected using the same rationale as claim 8. 
Claims 11, 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Dascal and Itu and Krishnan and U.S. Patent Application Publication Number 20160335766 attributed to Ambwani et al. (hereafter referred to as Ambwani) and U.S. Patent Application Publication Number 2011/0021926 attributed to SPENCER et al. (hereafter referred to as SPENCER).
For claim 11: Dascal discloses a catheter [0071], determining active imaging modalities of the multiple imaging modalities [active OCT frame in panel 155 in figure 3B, 0083]. 
Dascal discloses arc length [0149] and also a longitudinal view [0078]. He does not expressively disclose a 512900-23719-non-provpredetermined or set angle to the edges of the outer circle of the tomographic image or the OCT image to create a semi-circle, where an arc of the circle represents half of the longitudinal view; but having his teachings of arc length and longitudinal view, an ordinary person skilled in the art can expressively include those details to make the design more specific.
Neither Dascal nor Itu or Krishnan expressively discloses a control bar or tool being moved or changed and calculate a new orientation/position of the one or more control bars or tools. Ambwani discloses a control bar or tool being moved or changed and calculate a new orientation/position of the one or more control bars or tools and the active imaging modalities [figure 2A: user interface includes movable C1, C2 controlled by the user, 0070].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dascal and Itu and Krishnan and Ambwani before him/her, before the effective filing date of the claimed invention to incorporate a control bar/tool as disclosed by Ambwani into Dascal and Itu and Krishnan to help the medical personnel because it would provide another way of viewing.
Dascal, Itu, Krishnan and Ambwani do not disclose detecting a catheter circumference, find a center of the catheter or catheter circumference, and draw a dot at the center of the catheter or catheter circumference in an image of the first imaging modality. 
SPENCER discloses detecting a catheter circumference, find a center of the catheter or catheter circumference [figure 16A, 0010, 0085].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dascal and Itu and Krishnan and Ambwani and SPENCER before him/her, before the effective filing date of the claimed invention to incorporate catheter data as disclosed by SPENCER into Dascal and Itu and Krishnan and Ambwani because SPENCER elaborated on Dascal and detecting more catheter data might give better understanding when dealing with the medical conditions.
Dascal and/or Krishnan and/or Ambwani and/or SPENCER do not specifically disclose drawing a dot at the center of the catheter or catheter circumference center in the image of the first imaging modality. But having their teachings of detecting catheter circumference and the user interface as described above, an ordinary person skilled in the art would draw a dot at the center of the catheter or catheter circumference in the image of the first imaging modality to mark the center of the catheter or catheter circumference to make it easily visible.
Claim 24 is rejected using the same rationale as claim 11. 
Allowable Subject Matter
Claims 12, 25 have allowable subject matter but they are dependent upon rejected base claims; claims 12, 25 need to be rewritten in independent forms including all the limitations of the base claims and any intervening claims.
For claim 12: Neither Dascal nor Itu or Krishnan or Ambwani or SPENCER teach the imaging device of claim 11, wherein, in response to the one or more processors finishing the calculation of the new orientation/position of the -10-Amendment/Response for Application No.: 16/401,390 Attorney Docket: 2900-23719-non-provone or more control bars or tools and determining the active imaging modalities, the one or more processors further operate to: update the one or more control bars or tools within each imaging modality of the multiple imaging modalities; update any NIRF and/or NIRAF data and change its corresponding display; update a second imaging modality to scroll vertically and update any related NIRF and/or NIRAF data and its corresponding display; update a third imaging modality to scroll vertically and update a corresponding three-dimensional (3D) half pipe vessel view with NIRF and/or NIRAF data overlaid on the vessel; and update a NIRF and/or NIRAF gauge by re-positioning an arrow to highlight a greatest or maximum NIRF and/or NIRAF signal intensity matching to the selected portion of the NIRF and/or NIRAF data or ring.
Same rationale applies to claim 25 as well.
Response to Arguments
The applicant lists some portions of the teachings of Dascal, and presents arguments based on the previously presented claims 1, 14, 27 [Remarks: page 30, 1st paragraph – page 37, 1st full paragraph].
The arguments regarding claim objection and the 35 USC 112 (a) rejection are irrelevant since both the claim objection and the 35 USC 112 (a) rejection are withdrawn due to the amendments.
Applicant’s arguments regarding “receiving an input request during a movement of an interaction” have been considered but are moot because they do not apply to the teachings of Itu being used in the current rejection.
The applicant appears to ignore the clear teachings of Dascal regarding “input request” and synchronization. Dascal clearly discloses “input request” as the claim language cites since he discloses explicitly an interaction with one or more of the displayed images through user interface [0086]. “Movement” along the blood vessel is certainly “an input request”. Dascal clearly discloses input request by the disclosing “a moving point” at least in paragraph 0086. He explicitly discloses that as one moves along the blood vessel segment, movement along the centerline shown in the angiographic image is also shown by moving a frame identifier in the cross-sectional OCT image or the L mode OCT image or both [0086].
In addition, Dascal also discloses “input request” at least in paragraphs 0112, 0132, 0146, 0148.
Dascal also explicitly discloses more than one imaging modalities [0064] and synchronization [0086: all images get synchronized as the input changes causing an update of the images; 0009: the frames of angiography data are grabbed in a synchronized manner with the OCT image data frames obtained because of pullback].
The applicant further argues as below: 
As such, the Krishnan reference merely discloses clicking on labels 406a-c of detected landmarks for synchronized navigation, and states that, when a user clicks on one label in one image, the regions containing the same label in the other images may be highlighted or displayed. Additionally, as mentioned in paragraph [0064] of the Krishnan reference, the detected landmarks are "pre-identified anatomical landmarks", and that "linking" refers to "establishing a landmark-by-landmark (or point-by-point) correspondence between multiple images or views" (para. [0064] of the Krishnan reference). 
In other words, the landmarks or points having labels 406a-c of the Krishnan reference are static labels that do not move and are for landmarks or points that do not move, and clicking on the labels of landmarks or points 406a-c of the Krishnan reference is not analogous to, and does not, disclose or suggest the receipt of an input request during a movement of an interaction and/or during an interaction with one or more moveable control bars or tools where the one or more moveable control bars or tools are moved during the interaction as respectively recited in amended claims 1, 14, and 27 for several reasons. 
Consequently, because the Krishnan reference cannot, and does not, disclose or suggest an "input request" as respectively recited in each of amended claims 1, 14, and 27 of the instant application, it logically follows that the Krishnan reference also cannot, and does not, disclose or suggest respectively recited limitations (i) and (ii) of each of amended claims 1, 14, and 27 of the instant application. 
The argument is not persuasive. Krishnan discloses that the labels 406a-c of the detected landmarks are linked to enable synchronized navigation. For example, when the user clicks on one label in one image, the regions containing the same label in the other images may be highlighted or displayed [0065].
In addition, the argument is irrelevant. The limitation reads: “ii) in a case where the input request is received during the movement of the interaction with a displayed image for another imaging modality of the multiple imaging modalities, and/or in a case where the input request is received during the movement of the interaction with one or more control bars or tools displayed on or in the displayed image for the another imaging modality of the multiple imaging modalities, perform the synchronous update for the other displayed image(s) for each of the multiple imaging modalities, where the one imaging modality is different from the another imaging modality”. As descried above, Dascal and Itu in view of Krishnan clearly discloses the limitation [Krishnan: 0065, figure 7b]. 
Conclusion
Any prior art made of record and is not relied upon, is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
U.S. Patent Application Number 2017/0169566 attributed to Lu et al. (hereafter referred to as Lu) discloses receiving an input request during a movement of an interaction [0067].
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is (571)272-1427.  The examiner can normally be reached on Mon-Wed 7-3 ET (1st week of the bi-week) and Mon-Tue 7-3 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at (571)272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Anita D. Chaudhuri/ 
Examiner, Art Unit 2173





/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173